DETAILED ACTION
Response to Amendment
The following is in response to the amendment of April 14, 2022.
Claims 1-13 and 21-26 are pending.  
Claims 1-7 remain withdrawn from further consideration due to restriction requirement. Claims 8-13 have been amended.  Claims 14-20 have been canceled.  Claims 21-26 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8-13 and 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Amended claim 8 recites "wherein at least one protuberance is disposed at or adjacent to only a portion of a perimeter of a tile".  There is no disclosure or mention in the specification of at least one protuberance being disposed at or adjacent to only a portion of a perimeter of a tile.   Rather, the specification discloses protuberances disposed at the tile edges (see Figs. 5 and 6; page 13, line 26 to page 14, line 8).
This is a new matter rejection.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8-13 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Amended claim 8 recites "tiles comprising protuberances extending in a Z-direction, wherein at least one protuberance is disposed at or adjacent to only a portion of a perimeter of a tile" (emphasis added).  It is unclear what is meant by "disposed at or adjacent to", therefore it is unclear where the protuberances may lie on the tile.  Accordingly, the metes and bounds of the claim cannot be ascertained.  For examination purposes, the at least one protuberance will be construed as being disposed at a tile edge.   Claims 9-13 and 26 are accordingly rejected as inheriting the indefiniteness of claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monnerie  (US 2007/0116928). 
Claim 21: Monnerie discloses a forming fabric for the production of textured nonwoven products.  The fabric (10) comprises a woven reinforcement member (web forming surface 25) and a pattern or grid of impermeable material (20) fastened thereto.  See paragraph [0032] and see Figure 1.  The impermeable material may take the shape of tiles, see Figures 2, 3A and 3E.   In the instance of Figure 3E, the top edges are beveled, creating regularly spaced protuberances in the Z-direction located within the outer perimeter of tiles.  The tiles are fastened to the reinforcement member by fastening elements that include coatings, adhesive, stitching, or velcro.  See paragraph [0034].  This forming fabric is equivalently the claimed deflection member.
Claims 22 and 23:  In Figures 1 and 2, it can be seen that the tiles have a single tessellating shape, and that the tiles are arranged to form a patterned framework in a tessellating pattern.  The tiles may alternatively be of different shapes, see paragraph [0034]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Monnerie (US 2007/0116928). 
The forming fabric of Monnerie as it applies to the deflection member of claim 21 is described above.  
Claim 24: The fabric has gaps (35) between the impermeable material forming the tiles as shown in Figures 1 and 2, see paragraphs [0034] and [0035].  Monnerie teaches that the width of the gaps is dependent on the width of the impermeable material that is attached or applied to the surface of the belt 25.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention that various sizes and shapes of individual nonwoven sheets, within the dimensions of the forming fabric, can be manufactured by varying the size and/or shape of the pattern or grid formed on the fabric surface by the impermeable material, including the gaps therebetween.  Where the general conditions of a claim are disclosed in the prior art, and the only difference between the prior art and the claims is a recitation of dimensions of the claimed device, and where the device having the claimed dimensions does not perform differently than the prior art device, then the claimed device is not patentably distinct from the prior art device.
Claim 25: Monnerie does not teach that the tiles (or protuberances of impermeable material) of the belt are additively manufactured.  However, claim 12 is a product-by-process claim.  Thermoplastic materials for the protuberances of Monnerie are disclosed in paragraphs [0021] and [0037].  The protuberances are made by coating, extrusion, or deposition.  It is noted that thermoplastic materials are disclosed in the instant specification for the claimed tiles.  That the claimed tiles can alternatively be additively manufactured is merely another process for making the same tiles.  Even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself.  Accordingly, because the tiles of claim 12 are the same as the tiles of Monnerie, the claims are unpatentable over Monnerie even though the tiles are made by a different process.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Terminal Disclaimer
The terminal disclaimers filed on April 14, 2022 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Response to Arguments
The rejection of claim 13 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,676,865 (statutory double patenting rejection) has been overcome by way of the amendment to claim 8.  All rejections of claims 8-12 on the ground of nonstatutory double patenting have been overcome by terminal disclaimer.  
Regarding new claims 21-26, Monnerie (above) has been applied as prior art in a manner consistent with previous rejections of claims.  The protuberances of Monnerie are located on the tiles and not at the edges of the tiles, therefore are deemed to be positioned "within an outer perimeter of the tile" as claimed.
	 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748